DETAILED ACTION

Election/Restrictions
This application is in condition for allowance except for the presence of claims 5 and 6 directed to an invention non-elected without traverse.  Accordingly, claims 5 and 6 have been cancelled.

Reasons for Allowance
Claims 1-4 and 7 are allowed.

The following is an examiner’s statement of reasons for allowance: The claims are directed to a fiber reinforced resin molded article comprising a fiber reinforced resin layer consisting of reinforcing fibers impregnated with a resin and a functional site consisting of a resin layer and which does not contain the reinforcing fibers of the fiber reinforced resin layer. Each of the fiber reinforced resin layer and functional site being cured and stacked in relation to each other in a thickness direction of the molded article. At least the functional site comprising a hole and an insert member disposed only on an inner circumference of the hole of the functional site and integrally coupled to the functional site and the fiber reinforced resin layer placed in facing relation to an end surface of the insert member and a pressure applying surface of a fastening member.
	The closest prior art of record is Brick (US 4,755,904). Brick discloses a composite structure including a skin (42; instant functional site) which comprises graphite epoxy layers (46) and outer epoxy resin layer (42), given the skin includes the graphite epoxy layers it cannot consist of resin as claimed. The structure further including a support structure (26) made form a graphite fiber reinforced epoxy resin (column 10, lines 10-20). Brick further discloses a functional site comprising a hole and a sleeve (74; instant insert member) inserted into the hole and provided integrally in the skin and support structure (Fig. 7, column 12, lines 20-25). The structure further including a bolt (64; instant fastening member) configured to be fastened with the sleeve. However, Brick does not disclose the sleeve disposed only on an inner circumference of the hole or that the fiber reinforced resin layer being placed in facing relation to an end surface of the insert member and a pressure applying surface of a fastening member as claimed. As Brick does not disclose all of the structural limitations of the claimed invention, the claims are passed to allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781